DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 
Claim 29 includes the following limitations comprising the use of the word means: means for transporting, means for ceasing to transport and means for enabling the transport. Structural support for the above cited language can be found in Fig. 41 as well as the corresponding cited description. 
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 15 and 29-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Määttänen et al. (U.S. PGPub 2022/0086713), hereinafter referred to as Määttänen.
Regarding claim 1, Määttänen discloses a method performed by a first network node for transferring signaling for a first plurality of radio cells from a first earth station 
transporting first signaling between a first plurality of User Equipments (UEs) and a Core Network at a first time, wherein the first signaling is transported via the SV, the first earth station and the first network node, and wherein the first signaling is transported between the SV and the first plurality of UEs using the first plurality of radio cells (the network node may also transmit or signal to the UE terminal(s) one or more report triggering and/or reporting criteria; See Fig. 13 and [0053]);
ceasing to transport the first signaling between the first plurality of UEs and the Core Network at a second time, wherein the second time is subsequent to the first time (the network node may be configured to perform, in some example embodiments optionally, one or more actions responsive to receiving the reporting message from the UE terminal; See [0053]); and 
enabling the transport of second signaling between the first plurality of UEs and the Core Network after the second time via the SV, the second earth station and a second network node, wherein the second signaling is transported between the SV and the first plurality of UEs using the first plurality of radio cells (sending a handover signal (e.g., to a new spot beam cell within the same coverage area or in a coverage area of another space/airborne platform, which can be mediated by way of suitable ISL/IAL message(s)), or across an NTN-TN gateway to other network nodes disposed in the network environment; See [0053]).  

Regarding claim 15, Määttänen discloses a first network node configured for transferring signaling for a first plurality of radio cells from a first earth station to a second earth station, wherein the first plurality of radio cells is supported by a space vehicle (SV), the first network node comprising: 
an external interface configured to communicate with network nodes (See Fig. 13, #1320); 196Qualcomm Ref. No. 202376 
at least one memory (See Fig. 13, #1338); 
at least one processor (See Fig. 13, #1334) coupled to the external interface and the at least one memory, wherein the at least one processor is configured to: 
transport, via the external interface, first signaling between a first plurality of User Equipments (UEs) and a Core Network at a first time, wherein the first signaling is transported via the SV, the first earth station and the first network node, and wherein the first signaling is transported between the SV and the first plurality of UEs using the first plurality of radio cells (the network node may also transmit or signal to the UE terminal(s) one or more report triggering and/or reporting criteria; See Fig. 13 and [0053]); 
cease to transport the first signaling between the first plurality of UEs and the Core Network at a second time, wherein the second time is subsequent to the first time (the network node may be configured to perform, in some example embodiments optionally, one or more actions responsive to receiving the reporting message from the UE terminal; See [0053]); and 
enable the transport of second signaling between the first plurality of UEs and the Core Network after the second time via the SV, the second earth station and a second network node, wherein the second signaling is transported between the SV and the first plurality of UEs using the first plurality of radio cells (sending a handover signal (e.g., to a new spot beam cell within the same coverage area or in a coverage area of another space/airborne platform, which can be mediated by way of suitable ISL/IAL message(s)), or across an NTN-TN gateway to other network nodes disposed in the network environment; See [0053]).

Regarding claim 29, Määttänen discloses a first network node configured for transferring signaling for a first plurality of radio cells from a first earth station to a second earth station, wherein the first plurality of radio cells is supported by a space vehicle (SV), the first network node comprising:
means for transporting (interface with antennas; See Fig. 13, #1320) first signaling between a first plurality of User Equipments (UEs) and a Core Network at a first time, and wherein the first signaling is transported via the SV, the first earth station and the first network node, wherein the first signaling is transported between the SV and the first plurality of UEs using the first plurality of radio cells (the network node may also transmit or signal to the UE terminal(s) one or more report triggering and/or reporting criteria; See Fig. 13 and [0053]); 
means for ceasing (processing circuitry; See Fig. 13, #1334) to transport the first signaling between the first plurality of UEs and the Core Network at a second time, wherein the second time is subsequent to the first time (the network node may be configured to perform, in some example embodiments optionally, one or more actions responsive to receiving the reporting message from the UE terminal; See [0053]); and 
means for enabling (See Fig. 13, #1320) the transport of second signaling between the first plurality of UEs and the Core Network after the second time via the SV, the second earth station and a second network node, wherein the second signaling is transported between the SV and the first plurality of UEs using the first plurality of radio cells (sending a handover signal (e.g., to a new spot beam cell within the same coverage area or in a coverage area of another space/airborne platform, which can be mediated by way of suitable ISL/IAL message(s)), or across an NTN-TN gateway to other network nodes disposed in the network environment; See [0053]).  

Regarding claim 30, Määttänen discloses a non-transitory storage medium (See Fig. 13, #1338) including program code stored thereon, the program code is operable to configure at least one processor in a first network node for transferring signaling for a first plurality of radio cells from a first earth station to a second earth station, wherein the first plurality of radio cells is supported by a space vehicle (SV), comprising: 
the network node may also transmit or signal to the UE terminal(s) one or more report triggering and/or reporting criteria; See Fig. 13 and [0053]); 
program code to cease to transport the first signaling between the first plurality of UEs and the Core Network at a second time, wherein the second time is subsequent to the first time (the network node may be configured to perform, in some example embodiments optionally, one or more actions responsive to receiving the reporting message from the UE terminal; See [0053]); and 
program code to enabling the transport of second signaling between the first plurality of UEs and the Core Network after the second time via the SV, the second earth 202Qualcomm Ref. No. 202376 station and a second network node, wherein the second signaling is transported between the SV and the first plurality of UEs using the first plurality of radio cells (sending a handover signal (e.g., to a new spot beam cell within the same coverage area or in a coverage area of another space/airborne platform, which can be mediated by way of suitable ISL/IAL message(s)), or across an NTN-TN gateway to other network nodes disposed in the network environment; See [0053]).

Allowable Subject Matter
Claims 2-14 and 16-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 2 appears to be novel and inventive because prior art fails to show or teach the method of claim 1, wherein the first signaling and the second signaling comprise user plane signaling and control plane signaling, wherein the user plane signaling includes signaling for data and voice connections between each of the plurality of UEs and external entities, and wherein the control plane signaling includes signaling for connections and associations between each of the plurality of UEs and entities in the Core Network.
Claims 3-4 appear to be novel and inventive because prior art fails to show or teach the method of claim 1, wherein the first network node and the second network node comprise a same satellite NodeB (sNB), wherein the first signaling and the second signaling are transported via the SV in a transparent mode, wherein enabling the transport of the second signaling between the plurality of JEs and the Core Network after the second time comprises at least one of: determining a timing for each radio cell in the first plurality of radio cells, wherein the timing is applicable after the second time, and providing the timing of a serving radio cell in the first plurality of radio cells to each UE in the first plurality of UEs before the second time; 192Qualcomm Ref. No. 202376 determining a timing advance for each UE in the first plurality of UEs, wherein the timing advance is applicable after 
Claims 5-7 appear to be novel and inventive because prior art fails to show or teach the method of claim 1, wherein the first network node and the second network node comprise a same satellite Node B (sNB), wherein the sNB is included within the SV, and wherein the first signaling and the second signaling are transported via the SV in a regenerative mode.  
Claims 8-13 appear to be novel and inventive because prior art fails to show or teach the method of claim 1, wherein the SV is used in a regenerative mode with a split architecture, wherein the SV includes a satellite NodeB (sNB) Distributed Unit (sNB- DU), wherein the sNB-DU communicates with a first sNB Central Unit (sNB-CU) to transport the first signaling and with a second sNB-CU to transport the second signaling, wherein the first signaling is transported between the sNB--DU and the core network via the first sNB-CU, and wherein the second signaling is transported between the sNB-DU and the core network via the second sNB-CJ.  
Claim 14 appears to be novel and inventive because prior art fails to show or teach the method of claim 1, further comprising: transporting third signaling between a second plurality of UEs and the Core Network at the first time, wherein the third signaling is transported via the SV, the first earth station and the first network node, wherein the third signaling is transported between the SV and the second plurality of UEs using a second plurality of radio cells; and handing over the second plurality of UEs before the second time to a third plurality of radio cells supported by one or more SVs different from the SV, wherein fourth signaling is transported between the second 
Claim 16 appears to be novel and inventive for reasons similar to claim 2 above.
Claims 17-18 appear to be novel and inventive for reasons similar to claim 3 above.
Claims 19-21 appear to be novel and inventive for reasons similar to claim 5 above.
Claims 22-27 appear to be novel and inventive for reasons similar to claim 8 above.
Claim 28 appears to be novel and inventive for reasons similar to claim 14 above.

Conclusion
Any response to this action should be mailed to:
Commissioner for Patents,
P.O. Box 1450
Alexandria, VA 22313-1450

Hand delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L SHIVERS whose telephone number is (571)270-3523. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHLEY SHIVERS/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        3/25/2022